Citation Nr: 9903799	
Decision Date: 02/10/99    Archive Date: 02/17/99

DOCKET NO.  96-23 343A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been submitted with 
which to reopen the veteran's claim for service connection 
for a psychiatric disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1960 to June 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which found no new and material with which to reopen 
the veteran's claim of service connection for a psychiatric 
disability.  The veteran filed a timely notice of 
disagreement, initiating this appeal.  

This claim was initially presented to the Board in February 
1998, at which time it was remanded for additional 
development.  It has now been returned to the Board.  


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

The veteran seeks to reopen his service connection claim for 
a psychiatric disability.  Service connection for a 
psychiatric disability was last denied by the RO in a 
November 1988 decision and, in the absence of a timely 
appeal, that decision is final.  38 U.S.C.A. § 7105.  

In a March 1997 supplemental statement of the case explaining 
the reasons for  denying the veteran's request to reopen his 
service connection claim, the RO stated "there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  This test was established by the U.S. 
Court of Veterans Appeals d by VA in 
38 C.F.R. § 3.156 as a reasonable interpretation of an 
otherwise ambiguous statutory term and, without sufficient 
justification or explanation, rewrote the statute to 
incorporate an unduly burdensome definition of materiality.  
Hence, the Colvin test was overruled for purposes of 
reopening claims for veterans' benefits.  Hodge v. West, No. 
98-7017 (Fed. Cir. Sept. 16, 1998).  

In the present case, the RO, having relied upon the Colvin 
test found impermissible in Hodge, must reconsider the 
veteran's claim in light of the definition of "new and 
material" found in 38 C.F.R. § 3.156 only.  This is because 
the RO has unduly burdened the veteran by utilizing the 
Colvin test.  

Second, the veteran has stated that in 1996 he was declared 
totally disabled by the Social Security Administration, in 
part due to his psychiatric disability.  These records must 
be obtained by the VA prior to any final review of the 
veteran's claim.  See Clarkson v. Brown, 4 Vet. App. 565 
(1993).  

Finally, during his October 1998 Board hearing the veteran 
reported receiving medical treatment, both private and VA, in 
the early 1960's, within a few years after his service 
discharge.  Also, in his May 1996 notice of disagreement, he 
reported being hospitalized at the Atlanta, Georgia, VA 
medical center and Northside Hospital, a private facility, in 
the 1960's.  These medical records are not yet of record.  
Robinette v. Brown, 8 Vet. App. 69 (1995).

Thus, in light of the above, this claim is remanded for the 
following additional development:  

1.  The RO must contact the Social 
Security Administration and obtain any 
medical records in their possession 
regarding the veteran and his receipt of 
Social Security Disability income.  The  
RO must also contact the veteran and 
request a statement naming all medical 
care providers, both private and VA, who 
have 



treated the veteran's psychiatric 
disability since his service separation.  
He should also indicate the providers' 
addresses, if possible, and dates of 
treatment.  These medical records should 
then be obtained by the RO after 
obtaining the necessary releases.  

2.  The RO must then reconsider the 
veteran's application to reopen his claim 
for a psychiatric disability.  In so 
doing, the RO may not rely on the 
definition of "material" established in 
Colvin; instead, only the definition of 
"new and material" found in 38 C.F.R. 
§ 3.156 may be used.  If the actions 
taken remain adverse to the veteran, he 
and his representative should be 
furnished with a supplemental statement 
of the case.  They should then be 
afforded a reasonable opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In 





addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



_____________________________
	G. H. SHUFELT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

